1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ALABAMA
                                                               NORTHERN DIVISION


                In Re:                                                                          §
                                                                                                §
                DAVID P JAMES                                                                   §           Case No. 19-80920
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                        1. A petition under chapter of the United States Bankruptcy Code was filed on
                03/22/2019. The case was converted to one under Chapter 7 on 04/30/2019. The undersigned
                trustee was appointed on 05/01/2019.

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               51,150.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                         0.00
                                                  disbursement
                                                  Administrative expenses                                                        12,211.87
                                                  Bank service fees                                                                  34.91
                                                  Other payments to creditors                                                         0.00
                                                  Non-estate funds paid to 3rd Parties                                                0.00
                                                  Exemptions paid to the debtor                                                   3,955.00
                                                  Other payments to the debtor                                                        0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               34,948.22

          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          USBA Form 101-7-TFR (5/1/2011) (Page: 1)



              Case 19-80920-CRJ7                       Doc 76        Filed 05/19/21 Entered 05/19/21 16:00:28                                        Desc Main
                                                                    Document     Page 1 of 11
       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 10/16/2019 and the
      deadline for filing governmental claims was 10/16/2019. All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $5,469.50. To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $0.00 as interim compensation and now requests a sum of
      $5,469.50, for a total compensation of $5,469.502. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $0.00, and now requests
      reimbursement for expenses of $357.00, for total expenses of $357.002.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 04/20/2021                                     By:/s/TAZEWELL T. SHEPARD, TRUSTEE
                                                               Trustee




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

USBA Form 101-7-TFR (5/1/2011) (Page: 2)



    Case 19-80920-CRJ7                       Doc 76        Filed 05/19/21 Entered 05/19/21 16:00:28                                         Desc Main
                                                          Document     Page 2 of 11
                                                                                                                                                                                                           Page:       1

                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
                                                                                                                                                                                                            Exhibit A
Case No:              19-80920                         CRJ            Judge:        Clifton R. Jessup                              Trustee Name:                        TAZEWELL T. SHEPARD, TRUSTEE
Case Name:            DAVID P JAMES                                                                                                Date Filed (f) or Converted (c):     04/30/2019 (c)
                                                                                                                                   341(a) Meeting Date:                 05/31/2019
For Period Ending:    04/20/2021                                                                                                   Claims Bar Date:                     10/16/2019


                                   1                                                2                             3                             4                            5                             6

                         Asset Description                                       Petition/                  Est Net Value               Property Formally               Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled              (Value Determined by               Abandoned                    Received by                Administered (FA)/
                                                                                 Values                  Trustee, Less Liens,              OA=554(a)                     the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                                 Assets
                                                                                                           and Other Costs)

  1. Single-family home,                                                                 35,450.00                          0.00                                                         0.00                        FA
     1001 Mill RoadMadison AL 3575
  2. 2015 Audi Q5 mileage: 85000                                                         21,500.00                     19,535.04                                                         0.00                        FA
  3. 2011 Audi Q5`                                                                       10,212.50                     10,212.50                                                         0.00                        FA
  4. Household Goods                                                                      1,000.00                          0.00                                                         0.00                        FA
  5. Arrowheads                                                                              100.00                         0.00                                                         0.00                        FA
  6. 4 handguns (2 - Smith & Wesson, 2 - Ruger)                                           1,000.00                          0.00                                                         0.00                        FA
  7. Wearing Apparel                                                                         500.00                         0.00                                                         0.00                        FA
  8. Cash                                                                                     45.00                         0.00                                                         0.00                        FA
  9. Wells Fargo                                                                             150.00                         0.00                                                         0.00                        FA
 10. BanCorp South                                                                        1,500.00                          0.00                                                         0.00                        FA
 11. Desk, Computer, 3 showcases, misc equip, inventory                                  12,000.00                      8,045.00                                                  51,150.00                          FA


                                                                                                                                                                                      Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $83,457.50                    $37,792.54                                                 $51,150.00                        $0.00
                                                                                                                                                                                      (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  - Kevin Morris 04/06/2021 - MK will review claims and KM will finalize Trustee expenses. RP will then prepare the Final Report to submit to the BA and Court.




      USBA Form 101-7-TFR (5/1/2011) (Page: 3)
                                       Case 19-80920-CRJ7                Doc 76       Filed 05/19/21 Entered 05/19/21 16:00:28                                        Desc Main
                                                                                     Document     Page 3 of 11
                                                                                                                                            Page:   2


RE PROP #             1   --   Trustee will abandon the asset at closing
RE PROP #             2   --   Trustee will abandon the asset at closing
                                                                                                                                            Exhibit A
RE PROP #             3   --   Trustee will abandon the asset at closing
RE PROP #             4   --   Trustee will abandon the asset at closing
RE PROP #             5   --   Trustee will abandon the asset at closing
RE PROP #             6   --   Trustee will abandon the asset at closing
RE PROP #             7   --   Trustee will abandon the asset at closing
RE PROP #             8   --   Trustee will abandon the asset at closing
RE PROP #             9   --   Personal Checking

                               Trustee will abandon the asset at closing
RE PROP #            10   --   Business Checking

                               Trustee will abandon the asset at closing
RE PROP #            11   --   Sold per order [Dkt. 61]; Report of Sale [Dkt. 64]

Initial Projected Date of Final Report (TFR): 04/12/2021             Current Projected Date of Final Report (TFR): 04/12/2021




    USBA Form 101-7-TFR (5/1/2011) (Page: 4)
                                  Case 19-80920-CRJ7                    Doc 76       Filed 05/19/21 Entered 05/19/21 16:00:28   Desc Main
                                                                                    Document     Page 4 of 11
                                                                                                                                                                                                    Page:           1

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 19-80920                                                                                                Trustee Name: TAZEWELL T. SHEPARD, TRUSTEE                               Exhibit B
      Case Name: DAVID P JAMES                                                                                                Bank Name: Axos Bank
                                                                                                                    Account Number/CD#: XXXXXX0333
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3636                                                                              Blanket Bond (per case limit): $2,000,000.00
For Period Ending: 04/20/2021                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                          ($)
   11/13/19            11         Levy's Fine Jewelry, Inc                  Check No. 192455 11/13/19                                 1129-002              $51,150.00                                $51,150.00
                                  by Servis1st Bank Cashier's Check         Funds were from the sale of the
                                                                            jewelry inventory and not for
                                                                            any equipment or showcases
   02/05/20           4001        David P. James                            Claimed Exemption - Jewelry                               8100-002                                    $3,955.00           $47,195.00
                                  1001 Mill Road                            Inventory
                                  Madison, AL 35758
   05/27/20           4002        SPARKMAN, SHEPARD & MORRIS, P.C. Attorney Fees & Expenses                                                                                      $12,185.71           $35,009.29
                                  P.O. Box 19045                   Order entered 5/13/2020
                                  Huntsville, AL 35804             approving fees & expenses
                                                                   Fees = $11,863.00
                                                                   Expenses = $322.71

                                  SPARKMAN, SHEPARD & MORRIS, P.C.                                                    ($11,863.00)    3110-000

                                  SPARKMAN, SHEPARD & MORRIS, P.C.                                                      ($322.71)     3120-000

   03/03/21                       Axos Bank                                 Bank Service Fee under 11                                 2600-000                                        $34.91          $34,974.38
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/30/21           4003        International Sureties, LTD               Blanket Bond Premium                                      2300-000                                        $26.16          $34,948.22
                                  701 Poydras St.
                                  Suite 420
                                  New Orleans, LA 70139


                                                                                                             COLUMN TOTALS                                  $51,150.00           $16,201.78
                                                                                                                    Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                             Subtotal                                       $51,150.00           $16,201.78
                                                                                                                    Less: Payments to Debtors                     $0.00           $3,955.00
                                                                                                              Net                                           $51,150.00           $12,246.78




        USBA Form 101-7-TFR (5/1/2011) (Page: 5)                                   Page Subtotals:                                                          $51,150.00           $16,201.78
                                    Case 19-80920-CRJ7                   Doc 76    Filed 05/19/21 Entered 05/19/21 16:00:28                                      Desc Main
                                                                                  Document     Page 5 of 11
                                                                                                                                                           Page:     2




                                                                                                                                                            Exhibit B
                                                                                      TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                    NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                           XXXXXX0333 - Checking                                         $51,150.00               $12,246.78           $34,948.22
                                                                                                         $51,150.00               $12,246.78           $34,948.22

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                           Total Allocation Receipts:                     $0.00
                                           Total Net Deposits:                        $51,150.00
                                           Total Gross Receipts:                      $51,150.00




USBA Form 101-7-TFR (5/1/2011) (Page: 6)                           Page Subtotals:                                        $0.00                $0.00
                            Case 19-80920-CRJ7        Doc 76        Filed 05/19/21 Entered 05/19/21 16:00:28            Desc Main
                                                                   Document     Page 6 of 11
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 8:19-80920-CRJ                                                                                                      Date: April 20, 2021
Debtor Name: DAVID P JAMES
Claims Bar Date: 10/16/2019


Code #     Creditor Name And Address           Claim Class         Notes                         Scheduled            Claimed               Allowed
           TAZEWELL T. SHEPARD                 Administrative                                        $0.00            $357.00               $357.00
0          303 Williams Avenue, Suite 1411
2200       Huntsville, AL 35801




           TAZEWELL T. SHEPARD                 Administrative                                        $0.00           $5,469.50             $5,469.50
100        303 Williams Avenue, Suite 1411
2100       Huntsville, AL 35801




           SPARKMAN, SHEPARD &                 Administrative                                        $0.00          $11,863.00           $11,863.00
100        MORRIS, P.C.
3110       P.O. Box 19045                                          Allowed per order [Dkt. 71]
           Huntsville, AL 35804


           SPARKMAN, SHEPARD &                 Administrative                                        $0.00             $322.71              $322.71
100        MORRIS, P.C.
3120       P.O. Box 19045                                          Allowed per order [Dkt. 71]
           Huntsville, AL 35804


1          DISCOVER BANK                       Unsecured                                             $0.00           $8,979.52             $8,979.52
300        Discover Products Inc
7100       P O Box 3025
           New Albany, OH 43054-3025


2          Bancorpsouth Bank                   Unsecured                                             $0.00           $2,758.11             $2,758.11
300        P O Box 4360
7100       Tupelo, Ms 38803




3          Chase Bank Usa, N.A.                Unsecured                                             $0.00          $15,433.11           $15,433.11
300        C/O National Bankruptcy Services,
7100       Llc
           P.O. Box 9013
           Addison Texas 75001

5          Olympian Diamonds Inc.              Unsecured                                             $0.00           $1,867.42             $1,867.42
300        8 South Michigan Suite 605
7100       Chicago, Il 60603-3466




6          Charles Herdemian, Inc.             Unsecured                                             $0.00           $7,151.50             $7,151.50
300        168 Kinderkamack Road
7100       Park Ridge, Nj 07656




                                                                               Page 1                        Printed: April 20, 2021




         USBA Form 101-7-TFR (5/1/2011) (Page: 7)
            Case 19-80920-CRJ7                   Doc 76          Filed 05/19/21 Entered 05/19/21 16:00:28           Desc Main
                                                                Document     Page 7 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 8:19-80920-CRJ                                                                                                                              Date: April 20, 2021
Debtor Name: DAVID P JAMES
Claims Bar Date: 10/16/2019


Code #     Creditor Name And Address           Claim Class       Notes                                                 Scheduled              Claimed               Allowed
7          Kristin Kermig                      Unsecured                                                                   $0.00             $8,567.54             $8,567.54
300        22902 Curtis Drive
7100       Athens, Al 35611




4          John C. Lowe, Jr. Revocable Trust   Secured                                                                      $0.00            $9,204.00             $9,204.00
400        Patsy Rentz, Trustee
4110       C/O James T. Baxter Iii, Esq.                         Confirmed with creditor that there will be no distribution on this claim
           P.O. Box 165
           Huntsville, Al 35804-0165

           Case Totals                                                                                                      $0.00           $71,973.41           $71,973.41
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                                                Printed: April 20, 2021




         USBA Form 101-7-TFR (5/1/2011) (Page: 8)
            Case 19-80920-CRJ7                   Doc 76       Filed 05/19/21 Entered 05/19/21 16:00:28                                      Desc Main
                                                             Document     Page 8 of 11
                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 19-80920
     Case Name: DAVID P JAMES
     Trustee Name: TAZEWELL T. SHEPARD, TRUSTEE
                         Balance on hand                                               $                 34,948.22

               Claims of secured creditors will be paid as follows:

                                                               Allowed           Interim
                                                               Amount of         Payment to       Proposed
      Claim No. Claimant                        Claim Asserted Claim             Date             Payment
                     John C. Lowe, Jr.
      4              Revocable Trust          $       9,204.00 $       9,204.00 $          0.00 $            0.00
                Total to be paid to secured creditors                                  $                     0.00
                Remaining Balance                                                      $              34,948.22


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                             Interim Payments Proposed
                        Reason/Applicant                  Total Requested    to Date          Payment
      Trustee Fees: TAZEWELL T. SHEPARD                  $          5,469.50 $          0.00 $           5,469.50
      Trustee Expenses: TAZEWELL T.
      SHEPARD                                            $           357.00 $           0.00 $             357.00
      Attorney for Trustee Fees: SPARKMAN,
      SHEPARD & MORRIS, P.C.                             $         11,863.00 $      11,863.00 $              0.00
      Attorney for Trustee Expenses:
      SPARKMAN, SHEPARD & MORRIS, P.C. $                             322.71 $         322.71 $               0.00
                Total to be paid for chapter 7 administrative expenses                 $                 5,826.50
                Remaining Balance                                                      $              29,121.72


               Applications for prior chapter fees and administrative expenses have been filed as follows:




USBA Form 101-7-TFR (5/1/2011) (Page: 9)
   Case 19-80920-CRJ7                  Doc 76      Filed 05/19/21 Entered 05/19/21 16:00:28           Desc Main
                                                  Document     Page 9 of 11
                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $44,757.20 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 65.1 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount       Interim Payments Proposed
     Claim No.           Claimant                     of Claim             to Date          Payment
     1                   DISCOVER BANK              $         8,979.52 $             0.00 $          5,842.61
     2                   Bancorpsouth Bank          $         2,758.11 $             0.00 $          1,794.59
     3                   Chase Bank Usa, N.A.       $        15,433.11 $             0.00 $         10,041.71
     5                   Olympian Diamonds Inc.     $         1,867.42 $             0.00 $          1,215.06
     6                   Charles Herdemian, Inc.    $         7,151.50 $             0.00 $          4,653.20
     7                   Kristin Kermig             $         8,567.54 $             0.00 $          5,574.55
                Total to be paid to timely general unsecured creditors               $              29,121.72
                Remaining Balance                                                    $                    0.00




USBA Form 101-7-TFR (5/1/2011) (Page: 10)
   Case 19-80920-CRJ7                  Doc 76 Filed 05/19/21 Entered 05/19/21 16:00:28             Desc Main
                                             Document    Page 10 of 11
             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




USBA Form 101-7-TFR (5/1/2011) (Page: 11)
   Case 19-80920-CRJ7                  Doc 76 Filed 05/19/21 Entered 05/19/21 16:00:28               Desc Main
                                             Document    Page 11 of 11
